           Case 3:94-cv-02080-GAG Document 1489 Filed 04/20/20 Page 1 of 2




                          IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF PUERTO RICO


THE UNITED STATES OF AMERICA

                 Plaintiff,

                     v.                              CIVIL ACTION NO. 94-2080 (GAG)


COMMONWEALTH OF PUERTO RICO

             Defendant,
______________________________________

                                             ORDER

       The COVID-19 pandemic constitutes an unprecedented challenge to how Courts operate

to continue serving the ends of justice. Likewise, effective federal consent decree monitoring,

which requires to a large extent visits and meetings, also requires Court to think outside the box.

Fortunately, in 2020 the available technology allows federal courts and their monitors to capably

operate.

       In light of the above, the Court hereby authorizes and directs the Monitor to use all

available technology to continue to perform all monitoring functions during the COVID-19

pandemic. This includes, but it not limited to, visits to NIJ facilities, meetings, interviews with

staff and youth, as well as the electronic transfer of documents, videos and/or photos.

       While such steps are to be taken immediately, by May 4th, the Monitor shall submit a

calendar of events and other requests for the quarter, along with the purpose for each.

       The Commonwealth agencies in this case shall immediately discuss with the Monitor and

USDOJ all available IT mechanisms in order to continue effective self-monitoring. While
       Case 3:94-cv-02080-GAG Document 1489 Filed 04/20/20 Page 2 of 2




updating and purchasing equipment may have an added cost, such expenses should be minimal

and may be available with existing IT equipment.

       SO ORDERED.

       In San Juan, Puerto Rico, this 20th day of April, 2020.

                                                    s/ Gustavo A. Gelpi
                                                    GUSTAVO A. GELPI
                                                    Chief United States District Judge
